                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

AKOLOUTHEO, LLC,
     Plaintiff,
                                                         CIVIL ACTION NO.: 4:18-cv-650
v.

CENTERPOINT ENERGY, INC.,

     Defendant.


                                  ORDER OF DISMISSAL

       CAME ON THIS DAY for consideration the Motion for Dismissal (Dkt. #11) filed by

the Plaintiff in this case, and the court being of the opinion that said motion should be

GRANTED, it is hereby

       ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit are

hereby dismissed WITH PREJUDICE.

       It is further ORDERED that all attorneys’ fees and costs are to be borne by the party that

incurred them.

       IT IS SO ORDERED.

             .    SIGNED this the 15th day of February, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE
